                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                    ENTERED
                                                                                    May 04, 2021
                        UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

RICHARD SCOTT SHAFER, et al,                 §
                                             §
        Plaintiffs,                          §
VS.                                          § CIVIL ACTION NO. 2:21-CV-040
                                             §
MICHAEL RUTLEDGE, et al,                     §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDA AND RECOMMENDATIONS

      Plaintiffs Richard Scott Shafer and Thomas Twiss filed this lawsuit as a putative

class action on behalf of certain inmates incarcerated in the Texas Department of

Criminal Justice (TDCJ) for violation of their right to exercise their religions under the

First Amendment and the Religious Land Use and Institutionalized Persons Act

(RLUIPA).     Pending before the Court are two Memoranda and Recommendations

(M&Rs) issued by United States Magistrate Judge Julie K. Hampton:

             1. The first M&R (D.E. 12), issued March 18, 2021, recommends denial of

                 the motion for class certification (D.E. 6) and dismissal without

                 prejudice of Plaintiff Twiss so that he may file his own action.

             2. The second M&R (D.E. 19), issued April 22, 2021, recommends denial

                 of Plaintiff Shafer’s application to proceed in forma pauperis (D.E. 3)

                 and dismissal without prejudice for failure to timely pay the filing fee

                 within twenty (20) days as required by the Magistrate Judge’s Order

                 (D.E. 11), issued March 17, 2021.

1/3
       Plaintiff Twiss did not file objections. Plaintiff Shafer filed objections (D.E. 14)

to the first M&R, claiming among other things that he (and Plaintiff Twiss) can

adequately represent a class of prisoners of different—but similar—religious faiths. The

Court does not agree. As stated by the Magistrate Judge, Plaintiffs failed to show that

they can properly serve as representative parties in a class action consisting of prisoners

from different faiths. Plaintiff Shafer’s failure to comply with the court order to timely

pay the filing fee, alone, demonstrates that he is incapable of adequately representing the

class. The Court OVERRULES the objections.

       Plaintiff Shafer also filed objections (D.E. 20) to the second M&R, asserting that

he has done everything in his power to pay his filing fee and that the administrative

complexities or incompetencies of the TDCJ are the only reasons it has not been paid.

He further argues that the Court should provide him an additional notice of failure to pay

the filing fee if the payment is not received by May 7, 2021. The Order (D.E. 11)

required payment by April 6, 2021. Plaintiff Shafer can determine if his account has

been debited in the amount of the filing fee, as he asserts that when he checked in March,

it had not been debited. The objections, filed April 30, 2021, do not reflect an attempt to

ascertain the status of a request for payment from his trust account since that time.

Plaintiff Shafer’s objections are OVERRULED.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memoranda and Recommendations, as well as

Plaintiff Shafer’s objections, and all other relevant documents in the record, and having

made a de novo disposition of the portions of the Magistrate Judge’s Memorandum and
2/3
Recommendation     to   which   objections    were   specifically   directed,   the   Court

OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, the Court:

              DENIES Plaintiffs’ Motion to Certify Plaintiffs in a Class (D.E. 6);

              DISMISSES WITHOUT PREJUDICE the claims of Plaintiff Twiss;

              DENIES Plaintiff Shafer’s application to proceed in forma pauperis

                (D.E. 3); and

              DISMISSES WITHOUT PREJUDICE Plaintiff Shafer’s action for

                want of prosecution for failure to timely pay the filing fee.

This action is DIMISSED WITHOUT PREJUDICE in its entirety.

      ORDERED this 4th day of May, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
